Title: To James Madison from Alexander J. Dallas, 25 April 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        25 Ap. 1815
                    
                    General Brown will probably be here tonight; and I think the organization of the Corps, and selection of Officers, may be compleated on Wednesday. Be so good as to put the inclosed into any shape, that will answer the purpose intended. I think it of some importance, that the feelings of the deranged Officers should be soothed; but it would be impolitic, and, indeed, impracticable to use any but general terms upon the occasion. I am, Dr Sir, Most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                        Genl Brown has arrived.
                    
                